Citation Nr: 0412507	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to dependency and indemnity compensation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  He died in November 2002.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Hartford, Connecticut, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died November [redacted], 2002.  The death 
certificate shows that he died of a cerebrovascular accident 
due to, or as a consequence of, atherosclerosis.  An autopsy 
was not performed.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of fractures of the left tibia 
and fibula, rated as 20 percent disabling.  Additional 
disabilities attributed to those fractures were degenerative 
joint disease of the right and left knees, the lumbar spine, 
and the right hip, rated as 20, 10, 20, and 10 percent 
disabling respectively.  He was also service connected for a 
limitation of motion of the left ankle rated as 10 percent 
disabling.

3.  No competent evidence is of record attributing the cause 
of the veteran's death to service.

4.  The veteran was not entitled to either a 100 percent 
schedular rating for his service connected disorders or based 
on individual unemployability for 10 years prior to his 
death.



CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to by an injury or disease that was 
incurred or aggravated in-service.  38 U.S.C.A. §§  1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312, 3.326 (2003).

2.  The criteria for entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died November [redacted], 2002.  His death certificate 
shows that he died of a cerebrovascular accident due to, or 
as a consequence of, atherosclerosis.  An autopsy was not 
performed. 

Dependency and indemnity compensation is a monthly payment 
made to a surviving spouse, child, or parent of a veteran 
whose death is linked to his military service.  38 U.S.C.A. 
§ 101(14) (West 2002); 38 C.F.R. § 3.5 (2003).  It is 
awarded, under the provisions of 38 U.S.C.A. § 1310, if a 
service-connected disability was either the principal or a 
contributory cause of the veteran's death.  See also 
38 C.F.R. § 3.312.  A principal cause of death is one which, 
alone or jointly with another disorder, is the underlying 
cause of death or is etiologically related thereto.  A 
contributory cause of death is one which, though not related 
to the principal cause, contributes substantially or 
materially or combines with other disorders to cause death, 
or aids or lends assistance to the production of death.  
However, minor service-connected disabilities, or those of a 
static nature or not affecting vital organs, are not deemed 
to contribute to death that is due primarily to an unrelated 
disability.  Id.

In this case, the veteran sustained fractures of the left 
tibia and fibula during organized athletics in service, and 
service connection for the residuals thereof was granted in 
1945.  In 1946, service connection was granted for a left 
ankle disability secondary to the fractures of the left lower 
leg.  In 1983, service connection was granted for 
degenerative joint disease of the right knee and the lumbar 
spine, both deemed secondary to the fractures of the left 
lower leg.  In 1993, degenerative joint disease of the right 
hip and the left knee were attributed to the fractures of the 
left lower leg, and service connection was granted for those 
disabilities as well.  None of the foregoing service-
connected disabilities was shown on the death certificate as 
the principal, or a contributory, cause of the veteran's 
death.  Thus, dependency and indemnity compensation cannot be 
awarded pursuant to the foregoing provisions of law.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In addition, however, dependency and indemnity compensation 
is awarded, also under the provisions of 38 U.S.C.A. § 1310, 
if a disorder that was either the principal or a contributory 
cause of the veteran's death can be linked to his military 
service.  That is, the benefit is awarded if the principal or 
a contributory cause of death is shown to have actually been 
incurred in service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.312.  Establishing "service connection" post 
mortem for a disorder that was the principal or a 
contributory cause of death requires competent evidence of an 
etiologic relationship between a principal or contributory 
cause of death and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
( 1992).

In this case, the competent evidence of record shows that the 
principal cause of the veteran's death was a cerebrovascular 
accident due to, or as a consequence of, atherosclerosis.  
The competent evidence of record does not implicate a 
contributory cause of death.  Notably, there is no medical 
evidence of record showing an etiologic relationship between 
the veteran's cerebrovascular accident, or his 
atherosclerosis, and his military service.  Thus, dependency 
and indemnity compensation cannot be awarded pursuant to the 
foregoing provisions of section 1310.  38 U.S.C.A. §§ 1110, 
1310; Rabideau; 38 C.F.R. §§ 3.303, 3.312.

In certain cases, dependency and indemnity compensation may 
also be awarded, though a veteran's death was not due to a 
service-connected disability or to a disability that can be 
connected to service, if (1) death was not the result of the 
veteran's willful misconduct, and (2) he was rated totally 
disabled at the time of his death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  The veteran must meet one of the following 
criteria for dependency and indemnity compensation to be 
awarded to survivors pursuant to section 1318:  (1) he was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) he was entitled to receive, 
but was not receiving, compensation for a total-disability 
rating for the ten years immediately preceding death; (3) he 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; (4) he was rated 
totally disabled for at least one year immediately preceding 
death, was a former prisoner of war, and died after September 
30, 1999.

The veteran was not rated totally disabled upon separation 
from service, and he was not a former prisoner of war, so 
dependency and indemnity compensation is not warranted 
pursuant to those relevant provisions of section 1318.

On November 1, 1993, the veteran claimed entitlement to a 
TDIU.  In a November 1994 rating decision a TDIU was granted 
effective November 1, 1993, the date his claim therefor was 
received.  See 38 C.F.R. § 3.400(o) (2003).  He died on 
November [redacted], 2002, so he was not rated totally disabled for 
ten years immediately preceding his death.  In her February 
2003 Notice of Disagreement, the appellant asked that VA give 
her "the benefit of the doubt" and grant the benefit 
anyway.  The Board does not, however, have the option of 
ignoring the law.

With regard to the provision of section 1318-that the 
veteran was entitled to a total-disability rating for the ten 
years immediately preceding death-the appellant's 
representative, in a December 2003 letter, contended that the 
veteran was entitled to a total rating from August 1992 
without regard to the date he actually claimed TDIU.  The 
law, however, provides differently.

In Green v. Brown, 10 Vet. App. 111, 119 (1997), the United 
States Court of Appeals for Veterans Claims (Court) contended 
that the would-have-been-entitled-to-receive language of 
section 1318(b)(3) meant that dependency and indemnity 
compensation was payable if a total-disability rating could 
have been assigned ten years before the veteran's death.  
That is, dependency and indemnity compensation was payable if 
the evidence of record, ten years prior to the veteran's 
death, warranted a total-disability rating even though a 
claim had not been filed.  Under Green, and Wingo v. West, 11 
Vet. App. 307, 312 (1998), VA was required to evaluate the 
evidence of record, including that constructively of record, 
see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are deemed to be of record when created), to 
determine whether, hypothetically, a total-disability rating 
could have been assigned then.

After examining the intent of Congress in amending section 
1318 to include the entitled-to-receive language, VA amended 
38 C.F.R. § 3.22 to preclude the hypothetical total-
disability rating invented by the Court in Green and Wingo.  
See 65 Fed. Reg. 3388 (Jan. 21, 2000).  The amendment 
provides as follows:

For purposes of this section, "entitled 
to receive" means that at the time of 
death, the veteran had service-connected 
disability rated totally disabling by VA 
but was not receiving compensation 
because: 

(1) VA was paying the compensation 
to the veteran's dependents; 

(2) VA was withholding the 
compensation under authority of 38 
U.S.C. § 5314 to offset an 
indebtedness of the veteran; 

(3) The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date; 

(4) The veteran had not waived 
retired or retirement pay in order 
to receive compensation; 

(5) VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2); 

(6) VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

38 C.F.R. § 3.22(b) (2003).

The United States Court of Appeals for the Federal Circuit 
found the foregoing amendment to section 3.22(b) to be a 
reasonable interpretation of the entitled-to-receive language 
of 38 U.S.C.A. § 1318(b).  Nat'l Org. of Veterans' Advocates 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (2003).  The 
effective date of the amendment, January 21, 2000, was nearly 
two years prior to the veteran's death, so it is applicable 
here.  Since the veteran did not meet any of the criteria of 
the amendment, he was not entitled to a total-disability 
rating for the ten years immediately preceding his death.

In her February 2003 Notice of Disagreement, the appellant 
also asked whether the veteran's total-disability rating 
could be made effective eleven months and six days earlier.  
In fact, the effective date for TDIU could have been November 
1, 1992, one year prior to the date the claim was received, 
if total disability due to individual unemployability was 
factually ascertainable as of that date.  38 C.F.R. 
§ 3.400(o)(2) (the effective date for increased compensation 
is the earliest date as of which it is factually 
ascertainable that disability has increased if the claim is 
received within the year following that date; otherwise, the 
effective date is the date the claim for increased 
compensation is received).  

In this regard, the Board looks at the evidence available to 
VA in November 1994 to see whether the veteran's service 
connected disabilities were either totally disabling or 
whether, in combination, they precluded substantially gainful 
employment during the year prior to the date of claim.  
Notably, the medical reports dated within the year prior to 
November 1, 1993, do not show that either the veteran's 
service connected disorders were 100 percent disabling.  They 
also do not show that service connected disorders alone 
precluded substantially gainful employment.  See January 1993 
VA examination report.  As such, there is no rationale basis 
for assigning as effective date prior to November 1, 1993 for 
an award based on TDIU.  Hence, the veteran was not 100 
percent disabled due to service connected disorders for the 
10 years preceding his death.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Dependency and indemnity compensation is denied.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



